DETAILED ACTION

	This action is responsive to arguments filed 07/28/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/10/2022 and 05/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (2012/0098715) as modified by Tuttle (6,220,516).
	As to claim 1: Dai teaches a (paragraph 0017), comprising a first glass pane (figure 1, 10), a transponder having an antenna (40) and a control unit for communicating with a reader (paragraoh 0031), 
 	characterized by the vehicle window further comprising a reflector associated with and spaced apart from the transponder for increasing an antenna gain of the antenna (paragraph 0002), wherein the reflector is implemented as a transparent, electrically conductive coating and/or as a metallic ring (paragraph 0013).
	Dai is silent as to that wherein the control unit includes a memory for storing identification data.
	Tuttle teaches an RFID tag suited for use in a vehicle (column 1, lines 23-31) including a control unit attached to an RFID tag for storing identification data and sending it to a reader (column 2, lines 31-59).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Dai with the teachings of Tuttle so that identification data might be passed intelligently to a reader in an automatic manner (Tuttle, column 1, lines 38-67) utilizing existing equipment and structures.  The antenna of Dai is suited for use for RFID transponders as it is envisioned for exactly this type of communication, it merely omits the typical RFID tag structure, which Tuttle explains.
	As to claim 2: Dai teaches that the transparent, electrically conductive coating has a region permeable to electromagnetic radiation in the frequency range of the antenna (paragraphs 0013, 0031).
	As to claim 3: Dai teaches that the transponder or a surface of the an orthogonal projection of the transponder is arranged in a region permeable to electromagnetic radiation in the frequency range of the antenna (figure 2 showing this).
	As to claim 4: Dai teaches that the reflector has at least one line conductor (paragraph 0022).
	As to claim 5: Dai teaches that the reflector has two line conductors, which are each arranged at the same distance from the transponder (element 44 feeding to element 41 in figure 2, which is mirrored on the other side of the window, as seen in figure 1)).
	As to claim 6: Dai teaches that the reflector is implemented as a closed ring (16 is a closed ring).
	As to claim 7: Tuttle teaches that the operation of the transponder is self-sufficient (column 2, final paragraph).
	As to claim 8: Tuttle teaches that the transponder is an RFID transponder (column 1, lines 23-67, in the abstract and throughout the invention).
As to claim 9: Dai teaches that the transponder operates in a frequency range from 800 MHz to 3 GHz (claim 3).	
As to claim 10: Tuttle teaches that die identification data are provided for identification of a vehicle (column 2, lines 31-59).
	As to claim 11: Dai teaches that the first glass pane is connected to a second glass pane via a thermoplastic intermediate layer (figure 2, 140 and 120 connected through 18).
	As to claim 12: Dai teaches that the vehicle window is a motor vehicle window (abstract).
	As to claim 13: Dai teaches that the vehicle is preferably a motor vehicle (abstract).
 	As to claim 14: Dai teaches attaching the mechanism having the control unit for communicating with a reader attached to a surface of the first glass pane, to a surface of a second glass pane or between the first and the second glass pane, wherein the control unit has a memory for storing identification data and the antenna (figure 2 showing the mechanism in between two panes of glass), and
 	arranging the reflector associated with and spaced apart from the transponder for increasing an antenna gain of the antenna is arranged on a surface of the first glass pane , on a surface of the second glass pane, or between the first and the second glass pane (paragraph 0002, 0013).
	Tuttle teaches the transponder where the RF device in Dai is, and the reasoning for combination is provided above.
	As to claim 15: Dai teaches that utilizing the vehicle window in means a vehicle of transportation for travel on land, in the air, or on water, in particular in motor vehicles, for example, as a windshield, rear window, and/or roof panel (abstract, paragraph 0001).
	As to claim 16: Dai teaches that the frequency range is from 800 MHz to 2.45 GHz (claim 3).
	As to claim 17: Dai teaches that the frequency range is from 860 MHz to 930 MHz (claim 3).
	As to claims 18 and 19: Dai teaches that the vehicle is a motor vehicle (abstract, paragraph 0001).
	As to claim 20: Dai teaches that the vehicle window is a windshield or roof panel (abstract, paragraph 0001).

Response to Arguments
Applicant’s arguments filed 07/28/2022 with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dai (2012/0098715) as modified by Tuttle (6,220,516).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876